RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido a los empleados y funcionarios de la Rama Judicial la mañana del jueves 24 de diciembre de 2009 sin cargo a vacaciones, y el 31 de diciembre de 2009 libre, con cargo a la licencia de vacaciones.
Por lo tanto, y de acuerdo con nuestra facultad para reglamentar los procedimientos judiciales, disponemos que al computar los términos establecidos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), y se considerarán el 24 y 31 de diciembre de 2009 como días feriados. Cualquier término a vencer el jueves 24 de diciembre de 2009 se extenderá hasta el lunes 28 de diciembre de 2009; y cualquier término a vencer el 31 de diciembre de 2009 se extenderá hasta el próximo día laborable, 4 de enero de 2010.

Se ordena la inmediata difusión pública de esta Resolución.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo